Citation Nr: 0121329	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  95-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for parkinsonism, to 
include on a secondary basis.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for parkinsonism based upon VA 
treatment with potassium permanganate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1947 to April 
1954.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA), Fargo, North Dakota, Medical and Regional Office Center 
(MROC).

In January 1998, the Board reopened the veteran's claim of 
entitlement to service connection for parkinsonism and 
remanded the claim to the MROC for additional development.  
The Board again remanded the claim in June 2000, and 
additionally directed the MROC to formally adjudicate the 
matter of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151, as such basis had been claimed by the 
veteran.  In a supplemental statement of the case issued in 
November 2000, the MROC continued to phrase the issue as one 
of entitlement to service connection for parkinsonism, but in 
fact also addressed the issue of entitlement to compensation 
benefits for parkinsonism pursuant to 38 U.S.C.A. § 1151.  
The veteran and his representative have continually pursued 
such matter and, therefore, the § 1151 issue is properly 
before the Board.

The Board notes recent reference by the veteran's 
representative to a claim of entitlement to service 
connection for a fracture of the right foot.  The Board, by 
decision dated in January 1998, found that no new and 
material evidence had been received to warrant reopening the 
claim of entitlement to service connection for a fracture of 
the right foot.  The veteran did not appeal to the U.S. Court 
of Appeals for Veterans Claims (Court) and that decision 
became final.  See 38 U.S.C.A. § 7104(b) (West 1991).  
Moreover, the veteran himself has not since raised argument 
or intent to pursue entitlement to benefits based on a right 
foot fracture.  Thus, such issue is not before the Board and 
will be discussed no further herein.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  A movement disorder, diagnosed as Parkinson's disease or 
parkinsonism, was not present in service or manifested within 
one year of the veteran's discharge from service, and is not 
etiologically related to service or service-connected 
disability.

4.  VA treatment with potassium permanganate did not cause or 
chronically worsen the veteran's movement disorder.


CONCLUSIONS OF LAW

1.  Parkinsonism was not incurred in or aggravated during 
active military service; may not be presumed to have been 
incurred or aggravated therein; and is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000).

2.  The requirements for compensation for parkinsonism 
resulting from VA treatment with potassium permanganate have 
not been met.  38 U.S.C.A. § 1151 (West 1991); VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as paralysis agitans, and other organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

1151

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 
3.800.  They provide, in pertinent part, that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2).  Further, the additional disability 
or death must actually result from VA hospitalization or 
medical or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
Court, and, in 1994 the Supreme Court decision that found 
that the regulation at 38 C.F.R. § 3.358(c)(3) exceeded 
statutory authority by requiring fault on the part of VA in 
order for an appellant to prevail on a claim for benefits 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd. sub nom, Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 552 (1994).  

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  
60 Fed. Reg. 14,222 (March 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 
1996), and codified at 38 C.F.R. § 3.358(c), effective 
July 22, 1996.  Although 38 U.S.C.A. § 1151 was subsequently 
amended to include a negligence standard, this amendment is 
effective with respect to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 
(1998).  It is not applicable to the veteran's claim.

Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

The report of physical and mental examination at service 
entrance, dated in December 1947, notes the usual childhood 
diseases.  Such is negative for note of neuropsychiatric 
abnormalities or defects of the musculoskeletal system.  In 
February 1949, the veteran was seen for disorders diagnosed 
as pes planus and metatarsalgia; supports and exercise were 
recommended.  In March 1949 he incurred a right foot strain 
while stationed in Japan; he was treated with bed rest, 
taping and heat.  X-rays in September 1949 showed metatarsal 
angulation.  At that time the veteran complained of pain in 
the soles of both feet; physical therapy was recommended.  

In March 1950 the veteran continued to complain of painful 
feet; he was prescribed heel wedges for bilateral pes planus.  
X-rays were negative for osseous pathology.  The veteran 
continued to received treatment for symptoms of foot and arch 
pain, especially with marching, attributed to a diagnosis of 
pes planus, throughout 1950.  

In August 1950 the veteran presented with a traumatic 
hematoma to the right temple after he was hit with a bottle.  

In April 1951 the veteran was referred for consultation with 
complaints of pain in the feet and calves with exercise and 
recommended for fitting of metal arch supports for his pes 
planus.  In June 1951 he injured his left knee joint.  X-rays 
were negative and he was treated with an Ace bandage.

In May 1953 the veteran complained of persistent sweating 
between his toes; such was diagnosed as dermatophytosis and 
treated with undecylenic acid ointment.  In June 1953 it was 
recommended the veteran's profile be changed and that he use 
Benadryl for sweating of the feet.  The examination conducted 
in June 1953 disclosed symptomatic pes planus causing pain on 
marching, drilling, etc., and, severe bromidrosis.  The 
veteran was noted to have always been in good health except 
for foot trouble.  

In August 1953, the veteran was referred for orthopedic 
consult with a history of a fractured foot, and chronic 
painful feet.  Consultation was accomplished on September 3, 
1953.  The entry includes note of the veteran's complaints of 
pain in the feet, legs, knee, hip and back, with noted arch 
problems and an instance of fractured metatarsals during 
service.  Examination revealed dermatophytosis and a muscular 
limitation of dorsiflexion.  The diagnoses were a rather 
severe strain involving the posterior leg muscles; 
hyperhidrosis; dermatophytosis; and improper foot gear.  
Recommended treatment was Formalin soaks and physical therapy 
to stretch his muscles.  Records of the same date indicate 
that treatment with copper sulfate iontophoresis daily for 15 
minutes was recommended, and that the veteran was prescribed 
Banthine to reduce sweating.  Later records indicate the 
veteran responded well to treatment with copper sulfate 
iontophoresis for a fungal infection of the feet.  In October 
1953, the veteran was noted to have marked hyperhidrosis 
pedis, with maceration between the toes.  Additional 
treatment in the form of a seven percent formaldehyde 
ointment and 10 percent tannic acid power was prescribed, 
with note that repeat iontophoresis was recommended if other 
measures failed to control the problem.  

In October 1953 the veteran complained relevant to his right 
temple region.  No specifics as to the type of complaints or 
clinical findings are shown in the service records.

In February 1954, the veteran was returned by service 
personnel for further orthopedic consultation.  The examiner 
noted the veteran's complaints were the same but "perhaps a 
bit more aggressive."  The examiner also noted that the 
veteran was wearing shoes that were too small for him and 
that there was nothing wrong with his feet.  The examiner 
concluded that the veteran had failed to follow instructions 
and that a limited profile was not recommended.

The report of examination at service discharge, dated in 
April 1954, includes note of asymptomatic pes planus and 
epidermophytosis of the feet controlled with careful hygiene.  
The veteran refused orthopedic consultation or further 
medical evaluation at that time.  His neurologic and 
spine/other musculoskeletal system and extremities, except 
for the feet, were clinically evaluated as normal.  

In April 1954, the veteran applied for VA benefits, for a 
broken right foot in March 1949, a broken arch of the left 
foot in January 1949, and trouble with his back and legs 
resulting from the foot problems.  

In May 1954, the MROC obtained information that no additional 
service medical records, specifically requested records of 
hospitalization, had been found.

The veteran appeared for a VA examination in June 1954, 
complaining of pain in his feet, legs and back which he said 
began in service.  His gait was normal and no reflex or 
sensory changes were noted in the upper or lower extremities.  
He also demonstrated good motor power and full motion ranges 
in the extremities, with the exception of ankle flexion, 
limited by calf pain.  The examiner noted a moderately 
increased lumbar curvature.  There was no facial weakness or 
other abnormalities of the face.  The impression was pes 
planus.

At the time of examination in February 1956, the veteran 
complained of pain in his feet.  The diagnoses were pes 
planus and bromidrosis of the feet.  No neurologic or other 
system defects were noted.

In October 1959 the veteran appeared for VA examination, 
reporting treatment for dermatitis.  The examiner noted no 
evidence of limpa paralysis and reported that circulation in 
the veteran's feet was normal, along with sensation.  The 
examiner noted that the veteran had been nervous, with a 
shaking of the head and an upset stomach, plus regurgitation 
on an intermittent basis, and that such symptoms had been 
present for the last three years.  The diagnoses were 
dyshidrosis and pes planus.  

In January and February 1960, the veteran was hospitalized 
for 14 days for a density in the left lung and a 
psychophysiologic gastrointestinal reaction.  The hospital 
report includes note of slight weakness and easy fatigability 
while working, of four years' duration.  

A VA clinic record dated in June 1960 notes treatment of the 
veteran with a potassium permanganate tablet dissolved in 
water for soaking of the hands and feet, and continued 
treatment with griseo fulvin tablets through November 1960.  

A neurologic rehabilitation summary from a VA facility 
indicates the veteran was admitted in July 1963 with 
complaints of headaches of one year's duration.  The veteran 
reported being in good health prior to one year earlier.  The 
veteran also reported a history of severe headaches during 
the early grades of school after a fall on the back of his 
head and reported sustaining another head injury three years 
later.  He denied loss of consciousness.  He reported being 
hit in 1950 with a bottle, and again denied loss of 
consciousness.  He denied associated nausea, vomiting or 
vertigo.  Physical examination revealed the veteran to be a 
little slow in movements and mentation.  Neurologic 
examination revealed a stiff gait.  The examiner noted the 
veteran's right arm did not swing as well as the left.  The 
veteran's facial expression was suggestive of mask-like 
facies, and under stress he was noted to develop a tremor of 
the head and a tremulousness of the hands.  The examiner 
indicated the veteran's posture was suggestive of early 
Parkinson's disease, "i.e. general flexion."  Skull films 
were normal.  One diagnosis was parkinsonism, improved.

In a statement dated in August 1963 the veteran indicated 
that a VA physician had reviewed his claims file and 
concluded that his Parkinson's disease was a developmental 
condition that was initially manifested by chronic foot, leg 
and back pains that originated in service.  The veteran 
himself indicated he began shaking while in service in 
Germany in 1952.

A VA memorandum dated in November 1963 relates treatment of 
the veteran at a private clinic for dermatophytosis of the 
feet in October and November 1963 with griseofulvin.

A VA transfer summary dated in November 1963 notes the 
veteran was recently discharged from the dermatology service 
at the Minneapolis VA hospital for a mycotic infection of his 
feet, and had had an acute exacerbation.  The veteran had 
been discharged on griseofulvin and hydrocortisone Vioform 
ointment.  He had returned to work and then developed a 
vesicular eruption that he reportedly was unable to control 
with wet packs of potassium permanganate at home.  He was 
thus re-admitted.  He was placed on continuous wet packs of 
potassium permanganate solution to the right foot, along with 
oral medications, and his feet began to respond within 10 
days to two weeks.  VA records dated in October and November 
1963 note treatment with potassium permanganate on a 
continuous basis in a ratio of 1:4000.  His parkinsonism was 
noted to be unchanged in accompanying records.

In a statement dated in December 1963, the veteran reported 
that in 1948, while in jump school, he experienced shock and 
stress when witnessing two parachutists fall near him.  He 
argued that such could be a cause of Parkinson's disease.  He 
also reported being hit in the temple in 1950 while in 
service and argued such could have caused his Parkinson's 
disease.  He reported that from that time on he had more 
trouble with his feet, was more tired, and had started to 
shake or tremble.  He also indicated that in or around 
April/May 1953 he was sent to a hospital for evaluation, and 
abnormalities of his posture and fatigue were discussed.  

In support of his claim the veteran submitted lay statements 
from relatives relevant to a change in his physical and 
mental attitude in or around 1950.  The veteran's mother, 
father and brother indicated the veteran had incurred a blow 
to the head in service, and had been traumatized by parachute 
jumping and had become more shaky since service.  His in-laws 
reported knowing the veteran during service and stated that 
the veteran was constantly suffering from pain in the legs, 
and from a feeling of stiffness.  They indicated that the 
veteran turned away from them and that the slightest event 
would throw him into a state of extreme excitation.  The 
veteran's spouse recalled changes in the veteran during 
service.  In particular, she related an instance where he 
became terribly excited and his entire body, particularly his 
arms and hands, were shaking terribly.  

In a statement dated in July 1964, Dr. Schut noted dependence 
on the veteran's own statements, without further 
verification, in offering the opinion.  The veteran recounted 
difficulty marching in service and development, in or around 
1953, of a head tremor.  In connection with the 1964 
evaluation, the veteran was noted to have a nodding head 
tremor, mild hand tremor, rigidity of the extremities, dorsal 
kyphosis, immobile facies, a slow gait and a lack of 
associated movements of the right arm while walking.  The 
diagnosis was Parkinson's disease.  Dr. Schut indicated that 
the symptoms the veteran reportedly had in 1950 and 1951 were 
compatible with early Parkinson's disease, "even though it 
may not have been demonstrable clinically.  We have no ideas 
as far as etiology is concerned."  

In August 1964, the veteran presented for a VA examination.  
He reported initial symptoms of head shaking in or around 
1952 or 1953, along with difficulty walking due to swelling 
and stiffness in the extremities.  He also reported problems 
with attacks of dizziness in 1962.  The examiner noted no 
history of childhood illness suggestive of encephalitis.  The 
veteran denied any loss of consciousness from head injuries, 
and included report of the in-service head injury, at which 
time X-rays had been normal.  The examiner noted that the 
veteran had some cogwheeling in moving his head and a minimal 
tremor in the left hand.  The veteran was noted to walk in a 
somewhat forward-flexed motion from the hips.  There was 
noted some minimal diminishment in movement, bilaterally.  
The VA examiner opined the veteran could have mild 
Parkinson's disease, noting the absence of a familial tremor 
or evidence to suggest brain tumor or basal ganglia disease.  
The examiner indicated the veteran was not severely disabled 
from that disability.

Outpatient records dated from January to October 1964 note a 
downhill course, with decreasing dexterity.  

The veteran submitted a number of lay statements dated in 
February and March 1965 and from former co-workers, employers 
and other individuals relevant to his symptoms, to include 
foot problems, shaking and fatigue.  One of his vocational 
instructors reporting noticing a head nod and some signs of 
tremor/shakiness in February 1957.  A former co-worker wrote 
that he recalled observing shaking of the veteran's hands and 
head in or around 1954.  Another co-worker and a former 
employer recalled that the veteran had difficulty walking or 
in doing some heavy duties.  Other individuals recalled that 
while they worked with the veteran from 1956 up until 1963, 
he had foot problems and evidenced some shakiness.

In a statement dated in January 1966, Dr. Hildebrand 
indicated that the fact that the veteran had had negative 
neurologic examinations previously was no indication as to 
the time of onset of his parkinsonian tremor.

In an affidavit dated in January 1967, Dr. Hildebrand 
reported the veteran had a generalized parkinsonian tremor in 
the upper trunk, as well as pes planus, muscular aching, 
pains in his back and lower extremities, and dermatophytosis.  
Dr. Hildebrand indicated that Parkinson's disease was 
probably related to muscular problems.  

A VA outpatient report dated in June 1967 includes an opinion 
that the veteran had Parkinson's disease, that first 
manifests itself by very minimal tremors and muscle cramps, 
and that clinically the veteran probably had Parkinson's 
disease while he was in service.  That entry is signed by Dr. 
Ferguson, who also noted that there was X-ray evidence of 
degenerative changes of the knees and lumbosacral spine and 
who stated such was related to Parkinson's disease, i.e. 
abnormal wear and tear on the joints due to abnormal 
movement.  

Other medical records dated in the 1960s, 1970s and 1980s 
generally reflect treatment to include for foot problems and 
for Parkinson's disease.

A VA outpatient record dated in August 1980 notes that the 
veteran had a long history of low back pain and pain in both 
legs that, "[s]eems to stem from the service."  The 
physician noted an obvious head movement and an unsteady 
gait.

Dr. Ferguson examined the veteran to include in November 
1980, stating that Parkinson's disease had been present for 
years and was aggravating the veteran's low back problem.  In 
July 1985, Dr. Ferguson stated that the veteran's low back 
and leg pain could be connected with his Parkinson's disease.  

A VA hospital summary dated in September 1983 notes the 
veteran's complaints of leg pains since 1951, that had 
worsened.  The veteran also complained of a generalized ache 
and body stiffness and a tremor of his head.  The record 
includes note of recent diagnosis of a benign essential 
tremor resulting in a reduction of SSA benefits.  An 
outpatient record dated in January 1984 notes a worsening of 
the head and trunk tremor over the two months prior.

In September 1986 the MROC received a statement from Dr. 
Grossman who examined the veteran in November 1980.  Dr. 
Grossman noted review of the veteran's medical charts and set 
out a complete past medical history, to include chronic 
headaches as a child that the veteran felt might have been an 
encephalitis going around at that time.  Dr. Grossman noted 
the veteran's in-service problems with foot sprains, pes 
planus and associated pain in the calves, thighs and back.  
The veteran described to Dr. Grossman an episode in December 
1950 where he developed stage fright during a broadcast and 
developed hypersalivations, a slurring of speech and shaking 
in the upper extremities.  The veteran described such as his 
earliest manifestation of Parkinson's disease, and indicated 
he never related such to anybody else.  Dr. Grossman also 
noted in-service injuries to the knee and left thumb and 
treatment for salivary gland trouble and for a fungus on the 
feet.  Dr. Grossman noted an increased fatigability in the 
lower extremities, with a diagnosis of lower leg strain, 
treated in service.  The veteran indicated such had 
contributed to his Parkinson's disease.  Dr. Grossman also 
noted the veteran's history of head injuries, without 
unconsciousness.

The veteran's spouse advised Dr. Grossman that the veteran 
had not done well from his discharge up until 1958.  She 
reported that he was easily fatigued and shook when he was 
tired.  She reported she noted a tremor back as far as 1950.  
The veteran himself indicated he did fairly well from 
discharge up and until 1958.  

Dr. Grossman noted that examination in 1963 revealed a stiff 
gait and some difference in right arm swing, with a tremor 
under stress.  Pneumoencephalogram was normal.  A diagnosis 
of Parkinson's was offered at that time.  Dr. Grossman noted 
that thereafter the veteran was treated and that his 
Parkinson's disease did not seem to advance.  Dr. Grossman 
noted that the veteran now attributed the onset of symptoms 
of a nodding head tremor, slow gait, rigidity of the 
extremities and a lack of associated movements to service.  
Dr. Grossman included note of a statement from a former 
instructor relevant to the existence of such symptoms in 
1957.  

In connection with examination Dr. Grossman noted some facial 
masking and a tremor in the hands, as well as a hunched-
posture gait and a diminished arm swing.  He concluded that 
examination was compatible with a parkinsonian syndrome that 
had been historically very mild.  He advised the veteran that 
he doubted if any of his complaints were related to flat feet 
or head trauma.  He also stated that although the veteran 
believed his complaints were due to encephalitis which 
occurred in service, this was not well founded.

Dr. Rasmussen submitted a statement, dated in August 1986, 
indicating evaluation of the veteran in connection with the 
neurology service of the Fargo VA Medical Center.  The 
earlier clinical note is of record, dated in September 1985, 
and sets out that the veteran's disease resembled 
Parkinsonism, was very slowly progressing, and may be post-
traumatic in nature.  In August 1986, she noted the veteran's 
complaints of generalized aching of his legs and fatigability 
in the early 1950's, initially attributed to his flat feet, 
and stated that although such symptoms may have been 
secondary to flat feet, it was, "also well accepted that 
patients with Parkinsonism may complain of aching and 
fatigability for years prior to the diagnosis of 
Parkinsonism."

In a statement dated in September 1986, Dr. Fiechtner 
indicated the veteran had arthritis in the lumbar spine that 
was consistent with age.

In February 1987, the veteran and his spouse testified at a 
personal hearing.  He related the onset of his symptoms to 
the 1950s, and stated such grew increasingly worse 
thereafter.  He also related various post-service treatment 
and indicated that physicians had linked his post-service 
symptoms to service.

In a statement dated in March 1990, Dr. Nelson reported that 
the veteran's low back and lower extremity problems were 
primarily the result of his feet.  Dr. Nelson considered the 
veteran's in-service treatment and diagnosis of arch problems 
and strains.  

In April 1994, the veteran presented for a VA examination.  
He gave a history of a fungal infection of the feet and hands 
treated in the past with potassium permanganate and/or copper 
sulfate.  The examination report also includes note of flat 
feet, back problems and Parkinson's disease.  There is no 
etiologic opinion relevant to Parkinson's disease in that 
report.

In April 1994, the MROC received treatise evidence submitted 
by the veteran.  One pertains to chronic enteral poisoning 
caused by potassium permanganate, and sets out the case of an 
individual with multiple, low dosage ingestion (125 
milliliters of an eight percent solution) of Manganese 
followed by symptoms of psychologic alteration and neurologic 
disturbances in as little as two weeks, with progressive 
Parkinson's disease evident within nine months.  The report 
specifies that poisoning could occur in the anionic form that 
was not well absorbed, did not result in systemic toxicity 
and caused only topical burns; or, in the cationic form that 
could be absorbed by inhaling salts of Manganese.  It further 
indicates that the most frequent cause of poisoning was 
occupational exposure.  Poisoning by ingestion was stated to 
be rare, occurring generally only in cases of suicide, and a 
case study involving an error in the formulation of a 
prescription.  See "Chronic Enteral Poisoning Caused by 
Potassium Permanganate:  A Case Report". 

A section from Drug Evaluations, Annual 1994, includes a 
description of wet dressings used to treat weeping wounds, to 
include note that potassium permanganate in .025 percent to 
.01 percent ration has astringent properties and must be 
fully dissolved to avoid cutaneous necrosis.  Another section 
indicates that the potassium permanganate dissolves in a 
purple solution that turns skin and clothing brown.

In a statement received in May 1994, the veteran indicated 
that during service his hands and feet were treated with 
soaks in a solution of potassium permanganate and that his 
hands and feet contained open sores.  He stated that his 
treatments would last up to three months and were recurrent.  
He stated that the solution would get into his blood stream 
and would be ingested as it was on his hands when he would 
eat.  He also indicated treatment with soaks in December of 
1963 at a VA facility, and that due to the soaks his 
Parkinson's disease got worse.

In July 1994, the MROC obtained a medical opinion from a 
physician with VA's neurology service.  That physician 
reviewed the claims file, to include medical literature 
submitted by the veteran and specifically addressed the 
question of whether medications used to treat the veteran, 
particularly potassium permanganate, caused or contributed to 
his Parkinsonism.  The physician cited a note from Dr. 
Rasmussen dated in 1985 indicating the veteran had basal 
ganglia disease, most closely resembling parkinsonism and 
possibly of post-traumatic etiology.  The July 1994 physician 
noted the veteran's 40-year history of gait disturbance, as 
well as long-standing peripheral neuropathy secondary to 
diabetes.  Computerized tomography was negative, a finding 
stated to be consistent with Parkinson's disease.  The 
physician noted the symptomatology and progression of the 
veteran's disease manifestations to be unusual, in that 
twitching is not characteristic and that the disorder 
classically worsens such that after several years patients 
are barely able to move.  The physician noted that follow-up 
examination in November 1992 showed a mask-like face and 
truncal rigidity, consistent with Parkinson's disease.  

The July 1994 physician cited the veteran's May 1994 
statement relevant to potassium permanganate exposure, to 
include potential ingestion due to such being on his hands, 
as well as negative neurologic examinations in the 1950s, and 
lay statements from employers during the 1950s as to noting 
involuntary head nodding in the veteran.  The physician noted 
treatment of the veteran with various agents, including 
cupric sulfate iontophoresis, formalin soaks, Banthine, 
tannic acid ointment, and undecylenic acid, without mention 
of potassium permanganate treatment until 1963.  The 
physician opined that the veteran did not have classic 
Parkinson's disease but had idiopathic parkinsonism and that 
the causes of such are not understood but did not appear to 
be hereditary.  The physician indicated that contact with an 
environmental pathogen was suspected in the veteran's case.  

The July 1994 physician specifically noted the details of the 
scientific literature submitted by the veteran and noted that 
the veteran's manifestations were similar, but that symptoms 
of parkinsonism in the veteran were noted prior to documented 
treatment with permanganate.  The physician indicated that 
the appearance of the parkinsonism in 1963 was compatible 
with Manganese exposure in the 1950s and that negative 
neurologic reports from the 1950s did not rule out 
symptomatic parkinsonism.  The physician concluded also that 
the findings did not implicate Manganese poisoning more 
strongly than any other possible cause of parkinsonism, 
including head trauma, and that the submitted records did not 
substantiate permanganate exposure prior to the 1963 
diagnosis.  The physician noted treatment with other agents, 
none of which was associated with a parkinson-like movement 
disorder, and also noted that records did not indicate 
whether the veteran likely ingested permanganate.  Finally, 
the physician stated, "that permanganate ingestion caused 
[the veteran's] movement disorder is not excluded at this 
time and seems possible.  However, I am unable to ascertain 
that this was the source of his movement disorder any more so 
than any other possible explanation.  The same applies to 
head trauma."

The MROC thereafter received an article, "Oral Ingestion of 
Potassium Permanganate of Aluminum Acetate in Two Patients".  
Such pertains to a patient who mistakenly swallowed potassium 
permanganate tablets intended for use in her bath water.  As 
a result she incurred chemical burns internally, treated and 
resolved without residual complications.  Another article 
notes the lesser concern of systemic impact due to poor 
absorption and cites consequences such as gastro-intestinal 
problems in internal burning.  The veteran also submitted 
additional articles pertinent to wet dressings, treatment of 
skin problems with potassium permanganate and toxic impact of 
potassium permanganate resulting in topical burns.  Other 
articles show renal and hepatic damage, as well as gastro-
intestinal and laryngeal/esophageal damage when potassium 
permanganate is taken internally.  The veteran submitted 
texts generally speaking to the symptoms of Parkinson's 
disease, and texts containing the premise that injured skin 
absorbs toxins more readily than intact skin.

In April 1995, the veteran testified at a personal hearing.  
At that time the veteran's representative emphasized records 
of VA treatment with potassium permanganate in 1960, prior to 
the diagnosis of Parkinson's disease.  The veteran reported 
in-service treatment with potassium permanganate soaks for 
two or three days or more at a time, and up to a three month 
period, excluding weekends.  He stated that in total he 
received 15 months or more of such treatment.  He indicated 
that after the treatment he would have to run and get his 
dinner.  He stated that the crystals were not measured or 
that sometimes they would use liquid and just pour it in.  He 
stated the soaks would last one hour and that he sometimes 
had open lesions on his feet.  The veteran also testified 
relevant to treatment with copper sulfate and electricity.  
The veteran's spouse recalled that the veteran's hands and 
feet would be purple from the treatment.  His spouse also 
related the onset of symptoms such as fatigue during service.  

The veteran was hospitalized at a VA facility in May 1995; 
noted diagnoses included a history of Parkinson's disease 
since 1963, caused by Manganese exposure.  

In April 1996 the MROC requested an opinion as to whether a 
relationship existed between Parkinson's disease and 
treatment with potassium permanganate.  The veteran gave a 
history of in-service treatment with potassium permanganate 
soaks for 10 minutes a day, five out of seven days per week 
for about 14 months and indicated that during such time he 
noted problems with a tremor and alterations in his gait.  
The examiner indicated the veteran had peripheral neuropathy 
secondary to diabetes mellitus and signs of basal ganglia 
dysfunction on the left.  The examiner indicated past 
opinions that Parkinson's disease was not related to 
potassium permanganate and concluded that the veteran did not 
have actual Parkinson's and that he doubted symptoms were 
related to potassium permanganate.

Private records dated in the 1990s and received in May 1996, 
show complaints relevant to sleep and breathing problems and 
include note of multiple past traumas to the nose.

In August 1996, the veteran presented for a VA examination.  
He reported having been hit on the nose while boxing in 
service.  He reported post-service surgery on a deviated 
septum.  The examiner noted no documented nasal trauma in 
service.  

The record contains an article, "Modification of Chronic 
Manganese Poisoning, MANGANESE POISONING, Vol. 282, No. 1, 
Mena, I., M.D., et. al., which notes that, "Parkinson's 
syndrome exhibits some neurologic similarities with chronic 
Manganese poisoning.  The latter, however, is a 
nonprogressive disease whose neurochemistry and pathology 
have not been studied sufficiently yet."  The article 
discussed Manganese ore miners.

In September 1996, the veteran's former spouse submitted 
another statement, stating that the veteran was treated with 
potassium permanganate in the 1950s for his fungus.  She 
cited the improper use of such agent, even though not 
documented, and cited literature as to symptoms of toxic 
exposure, such as sweating, fatigue and leg and back pain, 
symptoms she noted in the veteran in the 1950s.  

In October 1996, the veteran submitted a lengthy statement 
pertinent to the onset, progression and symptoms of his 
Parkinson's disease, and discussing related contentions as to 
etiology.  He stated that some of the in-service problems of 
sleepiness, weakness, and emotional disturbances he had 
blamed on his feet but could be attributed to Parkinson's 
disease.  He indicated that the chemical used on his feet in 
service was not diluted.  He cited reports showing the 
possibility of absorption of Manganese causing a shortening 
of the gait, fatigue and a tremor.  

VA treatment records dated from 1965 to 1967 were received in 
June 1998.  Also of record are VA treatment records showing 
treatment throughout the appeal period for various physical 
problems, to include foot problems, diabetes mellitus, heart 
problems and Parkinson's disease.

The claims file also contains Social Security Administration 
(SSA) records pertinent to disability compensation based on 
Parkinsonism.  Such show a grant of benefits based on 
paralysis agitans.  In 1964, the SSA determined the veteran 
to have been under a disability since November 1963.  SSA 
records include note of a history of symptoms of shaking of 
the head, shoulder, hands and arms in or around 1952.  At the 
time of the SSA determination in 1983, the veteran was noted 
to only have a slight tremor and to be no longer disabled 
from the condition.

In June 1998, the veteran presented for a VA general medical 
examination.  The examiner noted review of the veteran's 
service records in connection with prior evaluation, but that 
the service records and the veteran's chart were not 
available at that time.  That examiner noted that the veteran 
had been diagnosed with diabetes mellitus in 1977.  
Neurologic examination was conducted for the purpose of 
determining the nature, extent and etiology of Parkinson's 
disease.  The examiner reported having treated the veteran 
for years and having commented in the past relevant to a 
possible association of Parkinsonism with permanganate 
exposure for dermatophytosis during service.  

The examiner noted the overall stability of the veteran's 
parkinsonism and that he was seen on a yearly basis.  The 
veteran reported a reduced tremor and that he was restricted 
to using a wheelchair because he could not feel his feet on 
the ground very well.  The examiner noted the veteran's 
facial movements had full expressiveness and that there was 
no visible tremor.  The tone in the upper extremities was 
stated to have a very slight cogwheel rigidity.  He had full 
power in his limbs.  

The examiner diagnosed stable parkinsonism, etiology unknown.  
He stated that, "I cannot only state that it is at least as 
likely as not that the treatment with permanganate has 
resulted in his movement disorder."  He clarified that it 
was not possible to, "decide with any confidence whether the 
permanganate contributed to his movement disorder."

The examiner also noted that the veteran had an unusual form 
of parkinsonism, evidenced by the absence of an obvious 
tremor on examination.  The examiner also noted that 
examination was compromised by what was probably a pronounced 
diabetic peripheral neuropathy that impaired sensation in the 
feet.  The examiner also commented that the veteran 
complained of an occasionally involuntary moment of one or 
the other upper extremity that will suddenly sweep objects 
away from the table in an outward motion.  The examiner 
reported he had never observed this and that the veteran had 
virtually normal tone in his upper extremities.  The examiner 
indicted that such complaint and the complaint of pronounced 
nocturnal restlessness confirmed by the veteran's spouse 
suggested a more complicated degenerative motor disorder and 
that the restless leg syndrome typified a disorder called 
cortico-basal ganglionic degeneration.  The examiner 
concluded by stating that the veteran was "too early in his 
course of illness" to decide whether there was cortico-basal 
ganglionic degeneration or to clarify whether the movement 
disorder were related to permanganate therapy.

In August 1998, the June 1998 VA examiner added an addendum.  
He noted that he had reviewed the claims file.  The examiner 
indicated that the veteran claimed to have been part of a 
military boxing team and to have incurred repeated nose 
fractures.  The examiner noted that traumatic brain injury 
has been related to parkinsonism.  The examiner stated there 
is no way to establish cause and effect in any individual who 
makes such a claim and concluded it was, "at least as likely 
as not that traumatic brain injury could have contributed to 
his parkinsonism."  The examiner reported that from review 
of the claims file he could not identify any other symptoms 
that could be related to the veteran's parkinsonism and that 
he had previously reported that the veteran's permanganate 
exposure for dermatophytosis conceivably could have been 
related to his parkinsonism.

In a statement received in July 2000, the veteran indicated 
he was treated for a fungus on his hands and feet with 
potassium permanganate and copper sulfate during service.

In September 2000, the veteran presented for a VA 
examination.  He gave a history of in-service foot problems, 
to include a fungal infection treated for three-to-four weeks 
with copper sulfate (iontophoresis) and that daily, Monday 
through Friday, with potassium permanganate by soaking his 
feet for at least an hour in the infirmary.  The veteran 
indicated such treated lasted over one year's time.  The 
veteran reported that, in approximately mid-1952, he started 
having an intermittent shaking of his upper extremities, with 
accompanying clumsiness, such that he would injure himself at 
times.  He also reported having problems sleeping and being 
diagnosed with "sleeping sickness."  The veteran then 
stated that when he left service in April 1954 he started to 
have difficulty performing assigned jobs, and that in 1963 he 
was diagnosed with Parkinson's disease.  He indicated he had 
received various diagnoses to include essential tremors and 
parkinsonism.  The veteran described gait difficulties and 
tremors in his extremities.

The VA examiner noted review of the entire claims file and 
summarized information pertinent to the veteran's neurologic 
history, possible symptoms of parkinsonism, exposure to KMn04 
potassium permanganate, and head trauma.  

The VA examiner concluded that the veteran had an atypical 
movement disorder with some parkinsonian symptoms (stiff 
gait, flexed posture, and a decreased right arm swing) by 
history.  The examiner noted several atypical features such 
as lively facial expressions, normal muscle tone, tremors 
mainly with movement, titubation, and a lack of progression 
despite the veteran having had the disorder for over 
20 years.  The examiner stated that the, "possibility that 
some of his symptoms were learned was also brought up."  

The examiner noted the attempts to link the veteran's 
movement disorder to head trauma or KMn04 use.  The examiner 
set out that there was no documentation of the veteran having 
ever been on a boxing team, and the only documented episode 
of head trauma was in 1950 when the veteran was hit with a 
bottle on the right temple, without loss of consciousness.  
The examiner indicated that if any head trauma had been 
incurred, it would have been minimal and was unlikely to have 
caused the veteran's symptoms. 

With respect to KMn04, the examiner noted that the first 
documented exposure was in 1960 and that the veteran reported 
prior exposure that was undocumented.  The examiner cited 
review of literature on Parkinson's disease, toxins, 
Manganese and KMn04 submitted by the veteran, and noted that 
such described oral ingestion of the substance causing a 
range of problems.  The examiner cited two articles submitted 
indicating that KMn04 was poorly absorbed so systemic effects 
were of lesser concern.  The examiner acknowledged treatise 
evidence to the effect that injured skin absorbs more 
chemical than intact skin and acknowledged that the veteran 
had weeping lesions on his feet at the time of KMn04 
treatment.  The examiner concluded it would, "be pure 
speculation to state that he absorbed a significant amount 
from the injured skin when even enterally, absorption is 
poor."  

The examiner preformed an additional literature search and 
noted that the main concern re potassium permanganate was 
Manganese toxicity that could produce a movement disorder 
dominated by bradykinesia and rigidity with little resting 
tremor.  The examiner set out that chronic Manganese exposure 
had been described most frequently in Manganese ore miners, 
mill and smelter workers and workers exposed to Manganese 
oxide in the manufacture of dry batteries.  The examiner 
noted other sources such as that used for water purification, 
and organochemicals used as fungicide and gasoline additives, 
or the accidental ingestion of potassium permanganate, and 
that ingestion had been noted to cause Parkinson-like 
symptoms.  The examiner noted there was no literature 
regarding topical KMn04 exposure causing similar symptoms and 
summarized that it was less than likely that the veteran's 
movement disorder was caused by topical exposure to KMn04 and 
less than likely that the movement disorder was caused by 
head trauma.  
VCAA

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board notes that the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to the benefits sought on appeal and that he has 
submitted pertinent evidence in support of his claims.  The 
MROC has informed the veteran by its letters, the statement 
of the case, and supplemental statements of the case; of the 
evidence needed to substantiate his claims, and has advised 
him of the evidence it has obtained or has been unable to 
obtain.  

The MROC has also repeatedly sought to obtain all records 
pertinent to the claim.  The claims file contains records of 
VA and private treatment and evaluation, records from the SSA 
pertinent to an award of disability benefits, and service 
records.  The MROC has obtained certification as to the 
absence of additional service medical records, to include 
further clinical records or other records of hospitalization 
and treatment of a foot fungus during service.  The veteran 
has also submitted lay statements, medical treatise evidence 
and copies of treatment records he claims are probative of 
his claim.  The veteran has indicated the existence of no 
additional evidence pertinent to his claims.  Finally, the 
MROC has obtained VA medical examinations that address the 
existence of the claimed disability and include opinions 
relevant to all etiologic bases raised by the record and/or 
claimed by the veteran.  

In sum, the facts relevant to the claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding the claims without first affording the 
MROC an opportunity to consider the claims in light of the 
VCAA. 

Analysis

The veteran alternately contends that his movement disorder 
was first manifested during service in the form of complaints 
relevant to the lower extremities and back, or in the form of 
fatigue, and shaking of his head and/or upper extremities; 
that his service-connected pes planus and dermatophytosis of 
the feet caused or worsened his movement disorder; that an 
in-service head injury caused his movement disorder; that a 
psychic trauma caused his movement disorder; that in-service 
treatment of a foot fungus with a Manganese-based solution or 
with other agents caused his movement disorder; or that post-
service, VA treatment with potassium permanganate caused or 
worsened his movement disorder.

Available service medical records do not, in and of 
themselves, establish the presence of parkinsonism.  Such 
records are undisputedly absent any diagnosis of a movement 
disorder.  Although service records document treatment 
relevant to lower extremity pain, skin changes and ambulation 
difficulties, such physical findings were attributed to 
diagnoses of sprains/strains, and to pes planus and 
dermatophytosis/foot fungus.  Service records are negative 
for note of any tremor or shaking in either the upper or 
lower extremities, or in the head; nor do service records 
document later manifested symptoms attributed to the 
veteran's movement disorder, such as facial 
weakness/paralysis, postural or psychologic changes, etc.  

In addition, there is there no competent medical evidence 
showing that a movement disorder was manifested within one 
year of the veteran's discharge from service.

The Board continues to note that after the veteran's 
discharge from service in 1954, he filed a claim for VA 
benefits based on foot complaints, and appeared for VA 
examinations in 1954 and 1956.  Not only are examination 
reports negative for symptoms relevant to shaking, tremors, 
facial weakness or identification of neurologic or muscular 
pathology unattributed to pes planus or dermatophytosis of 
the feet, but the veteran did not report any such symptoms in 
his initial VA claim or to the VA examiners in 1954 or 1956.  

The first documented complaint of shaking of the head is 
shown in a VA examination report dated in 1959.  At that time 
the veteran reported a three-year history of multiple 
symptoms complained of at that time.  Assuming such three-
year duration includes his head shaking, such suggests the 
veteran manifested head shaking only back to 1956, several 
years after service discharge.  Such conclusion is consistent 
with the 1954 and 1956 examination findings and complaints 
offered by the veteran.  Further consistent are 
hospitalization notes in 1960 of slight weakness and easily 
fatigability in the past four years.

A movement disorder, specifically Parkinson's disease, was 
first formally diagnosed in 1963, nearly a decade after the 
veteran's discharge from active service.  At that time the 
veteran reported having been in good health until one year 
earlier.  The examiner noted "early" Parkinson's disease 
and did not relate such back to the veteran's period of 
service.  Significantly, the veteran did not report to the 
1963 examiner a history of the in-service onset of head 
shaking, upper extremity tremor, or other tremor.  

Rather, it was only subsequent to diagnosis that the veteran 
claimed VA benefits based on Parkinson's disease.  In 
connection with such claim he offered etiologic arguments to 
include the onset of symptoms of shaking and lower extremity 
symptoms during service.  The Board again emphasizes that 
available service records are absent any documentation of 
complaints relevant to shaking/tremors and/or complaints 
relevant to muscle or neurologic symptoms affecting the upper 
extremities.  The Board recognizes the veteran's documented 
in-service complaints relevant to his lower extremities and 
his back.  However, such manifested symptoms were all clearly 
attributed to injury, dermatologic disorders of the feet 
and/or pes planus by service personnel.  Moreover, post-
service the veteran's lower extremity and back symptoms have 
been consistently attributed to diagnosed pes planus, 
continuing problems with dermatophytosis, and complications 
from diabetes mellitus, which developed after service 
discharge.  The record is completely without any competent 
documentation relevant to the incurrence of veteran's claimed 
psychic trauma or as to such being a factor in parkinsonism.

The veteran's spouse, family and in-laws have also offered 
statements relevant to the manifestation of symptoms such as 
fatigue, excitability and shaking of the head and upper 
extremity shaking during service.  Again, despite such 
assertions, and despite frequent in-service medical treatment 
and evaluation, the veteran's service medical records are 
completely negative for note of any tremor, shaking, or any 
gait changes or lower extremity muscle or neurologic 
pathology unattributed to pes planus, foot strains or 
dermatophytosis.  

The veteran and the lay individuals who have come forward on 
his behalf are competent to report observable symptoms such 
as shaking of the extremities, and the veteran certainly is 
competent to complain of in-service fatigue.  See Savage v. 
Gober, 10 Vet. App. 289 (1997).  These individuals are not, 
however, competent to render a diagnosis or an opinion 
concerning medical causation.  Competent medical evidence is 
required to establish a diagnosis and medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 
7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
McManaway v. West, 13 Vet. App. 60 (1999).

The Board has considered testimony relevant to manifestations 
of upper extremity and head shaking during service but finds 
such lacks credibility in the face of the record.  As 
discussed above, at service discharge the veteran was noted 
to be in good health other than noted pes planus and 
dermatophytosis.  He specifically declined orthopedic 
examination or further treatment.  Additionally, the veteran 
did not report symptoms relevant to head nodding or upper 
extremity shaking in connection with examinations in June 
1954 or February 1956, and no abnormal neurologic or 
generalized muscular findings were indicated by those 
examiners.  Statements from the veteran to VA, and the lay 
statements relevant to tremor symptoms evident in the 1950s, 
during service, were associated with the record only 
subsequent to the 1963 diagnosis of Parkinson's disease.  
Those statements were offered in connection with the 
veteran's VA compensation claim, by individuals purporting to 
remember specific symptomatology manifested a decade or more 
earlier.  The Board thus finds those statements to lack 
probative value.

With respect to lay statements relevant to manifestations of 
symptoms such as shaking post-service, the Board notes that 
with the exception of one statement from a co-worker who 
purported to have seen shaking symptoms in 1954, the 
statements are consistent in recognizing either only that the 
veteran experienced leg and foot pain and/or fatigue, or, 
noting symptoms of shaking several years after discharge and 
closer in time to the medical evidence showing symptom 
manifestation from in or around 1959.  The latter statements 
are most consistent with the veteran's own medical history 
reported in connection with medical treatment as opposed to 
those statements made in connection with his VA claim.

The record contains several opinions relating parkinsonism to 
the veteran's reported history of head and upper extremity 
shaking in service.  For instance, Dr. Schut, admittedly 
based only on a history reported by the veteran, found 
symptoms of a head and hand tremor in or around 1951 to be 
compatible with Parkinson's disease.  Dr. Ferguson also 
stated that the veteran probably had Parkinson's disease 
while in service, based on the veteran's account of muscle 
cramps and minor tremors.  Dr. Ferguson does not appear to 
have reviewed the veteran's service medical file, nor other 
post-service examination evidence negative for such 
complaints for many years.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  The Board thus 
finds Drs. Schut and Ferguson's statements to lack probative 
value, in that they are based on an inaccurate history 
without review of relevant records and consideration of 
actual in-service symptoms.

Similarly, the record contains references in outpatient and 
hospital reports as to the veteran's parkinsonism having been 
present for many years or appearing to have stemmed from 
service.  To the extent such are based on a history provided 
by the veteran, without review of service records or other 
post-service medical records, such lack probative value.  
These entries offer no supporting evidence for the conclusion 
that parkinsonism was first manifested in or is otherwise 
related to service.  See Bloom v. West, 12 Vet. App. 185 
(1999).

Dr. Rasmussen, in connection with treating the veteran at a 
VA facility, essentially indicated the symptoms attributed to 
the veteran's flat feet, i.e., aching and fatigability of the 
legs in the 1950's, might have been associated with 
parkinsonism as it was accepted that symptoms of aching and 
fatigue exist in Parkinson patients years before diagnosis.  
Dr. Rasmussen has also indicated the veteran's movement 
disorder might be post-traumatic in nature.  Dr. Rasmussen 
did not identify any such trauma, and it does not appear that 
she had reviewed the veteran's claims files, specifically 
service records.  Moreover, the Court has held that medical 
evidence must be more than speculative.  Bostain v. West, 11 
Vet. App. 124 (1998), Obert v. Brown, 5 Vet. App. 30 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). Dr. 
Rasmussen has merely indicated the possibility that the 
veteran's complaints of fatigue and aching in service could 
have been early indicators of parkinsonism, and has done so 
without review of relevant documents.  As noted, such lower 
extremity symptoms have repeatedly been attributed to pes 
planus and dermatophytosis.  Moreover, the medical evidence 
leading up to the initial diagnosis of Parkinson's disease is 
consistent in focusing on head and upper extremity symptoms, 
not symptoms of the lower extremities.

Dr. Hildebrand has offered a statement to the effect that the 
veteran's parkinsonism was probably related to his muscular 
problems.  Dr. Hildebrand did not relate the parkinsonism to 
service-connected pes planus or dermatophytosis, nor did Dr. 
Hildebrand review service records and identify any in-service 
muscular problems indicative of later diagnosed parkinsonism.  
Such opinion is therefore of no probative value in 
establishing in-service onset of parkinsonism.

The Board recognizes that the veteran is service-connected 
for pes planus and for dermatophytosis of the feet and hands.  
The veteran has generally claimed such "unresolved" 
disabilities caused his Parkinson's disease.  The record 
contains no competent medical evidence directly linking such 
service-connected disabilities as causative factors.  The 
record does, however, contain an opinion, from Dr. Grossman, 
to the effect that it was unlikely that the veteran's 
Parkinson's disease was related to flat feet or to head 
trauma.  The Board finds such opinion more probative than the 
opinions discussed above.  Dr. Grossman had benefit of review 
of the claims file, to include the veteran's service records.  
Dr. Grossman considered the veteran's specific complaints, to 
include report of in-service episodes of shaking or speech 
abnormalities, and to include in-service extremity treatment.  
Accordingly, the Board finds the preponderance of the 
evidence against service connection based on initial in-
service onset of the claimed disability, and against service 
connection as secondary to service-connected pes planus 
and/or dermatophytosis.  38 C.F.R. §§ 3.303, 3.310; Alemany, 
supra.

Further pertinent to the veteran's allegations of an in-
service head injury, the Board recognizes that service 
records do document one instance wherein he was hit in the 
right temple with a bottle, resulting in a hematoma.  Records 
do not indicate, nor does the veteran allege, any resulting 
loss of consciousness, or any neurologic pathology recognized 
at the time of the head injury.  The veteran has offered a 
history of participation on the boxing team resulting in 
repeated nasal and/or head traumas.  As noted by several 
physicians of record, the service records do not support the 
veteran's contention.  

The record does contain an opinion, offered by a VA examiner 
in an addendum in August 1998, that it was as at least as 
likely as not that traumatic brain injury could have 
contributed to the veteran's parkinsonism.  That examiner, 
despite citing review of the veteran's service records and 
noting past treatment of the veteran, failed to discuss the 
absence of evidence corroborating any boxing injury and did 
not discuss the details of the one documented head injury in 
service.  

In contrast to the above, Dr. Grossman and the September 2000 
VA examiner noted the unlikelihood of such connection.  The 
September 2000 VA examiner specifically noted the absence of 
any documented boxing participation or trauma resulting 
therefrom.  Moreover, that examiner noted the nature of the 
in-service right temple blow, resulting only in hematoma, and 
opined that the trauma was minor and unlikely to have caused 
the veteran's claimed disability..  The Board finds such 
opinions, based on an accurate file review, more probative.  
The preponderance of the evidence is thus against in-service 
head injury as the cause of the veteran's claimed disability. 

The Board notes that the record contains an opinion, by the 
July 1994 VA examiner, that includes note that the veteran 
was treated with agents other than potassium permanganate for 
his dermatophytosis during service.  The examiner concluded 
that none of those other agents were associated with a 
Parkinson's-like movement disorder.  Neither the submitted 
medical treatise evidence nor other medical opinions of 
record establish a connection between treatment with copper 
sulfate, Banthine, Formalin, etc. and parkinsonism so service 
connection is therefore not warranted on that basis.

Finally, the Board turns to the veteran's contentions 
relevant to in-service and/or post-service treatment with 
potassium permanganate.  

The veteran has indicated in-service treatment of foot 
problems with potassium permanganate soaks.  His spouse has 
testified as to having teased the veteran about his purple 
hands and feet during service.  The veteran has argued that 
the agent was not dissolved, but poured directly into a 
soaking pot.  He has argued as to the presence of open sores 
on his feet in service, and stated that he ate immediately 
after soaking his hands and feet, thereby possibly ingesting 
potassium permanganate.  

First, a review of the service records shows treatment of 
foot problems only with Formalin soaks, an antifungal 
ointment, Benadryl, and copper sulfate, in addition to 
recommended hygiene measures, and prescribed arch supports 
and physical therapy for pes planus.  Service records show no 
treatment via soaking the feet and/or hands in potassium 
permanganate.  In fact, service records show no involvement 
of the veteran's hands whatsoever.  Such involvement was not 
shown until many years later.  

Thus, the record does not establish that the veteran's feet 
were, in fact, treated with potassium permanganate during 
service, and the veteran's account of in-service treatment of 
his hands is completely inconsistent with the record as a 
whole.  The record does document VA treatment with potassium 
permanganate in 1960 and again in 1963, post-service.  The 
record contains opinions specific to the potassium 
permanganate exposure question.

First, the Board notes that the June/August 1998 VA examiner 
stated that it was, "not possible to decide with any 
confidence whether the permanganate contributed to his 
movement disorder."  Where a physician is unable to offer a 
definite causal relationship that opinion may not be utilized 
in establishing service connection as such an opinion is non-
evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). 

Here the Board acknowledges that the June 1998 physician 
attests to having treated the veteran for years.  
Nevertheless, the Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  
Rather, the Board must weigh the medical evidence based on 
factors to include credibility, the competence and expertise 
of the individual physician, the facts considered and the 
reasons offered for the conclusion.  

The June 1998 physician added an addendum in August 1998, 
stating such was added because the claims files had not been 
reviewed previously.  At this time the examiner focused on 
the veteran's report of an in-service head injury and the 
veteran's account of having been on a military boxing team.  
Also, in the addendum the examiner paraphrased his prior 
opinion relative to potassium permanganate exposure, stating 
that such, "conceivably could have been related to his 
parkinsonism.  The examiner thus merely cited several 
potential causes, as claimed by the veteran.  That examiner 
failed to discuss the details relevant to any actual head 
injury/brain trauma and/or exposure to toxic agents.

In contrast, the July 1994 opinion obtained by VA is based on 
consideration of an accurate history, and includes account of 
the veteran's own contentions relevant to the impact of 
potassium permanganate treatment.  The July 1994 examiner did 
acknowledge that an environmental factor was suspected in the 
veteran's case and that the clinical recognition of symptoms 
in 1963 would be consistent with exposure to potassium 
permanganate in the 1950s.  However, that examiner noted the 
absence of documented potassium permanganate treatment in 
service, the absence of documented ingestion, and concluded 
that although such exposure could be a possible cause, it was 
no more likely than head trauma or other possible causes of 
parkinsonism.  In essence, that examiner was unable to 
attribute the development of the veteran's claimed disability 
to any in-service exposure to agents used for treating foot 
problems.

The April 1996 VA examiner more specifically considered the 
veteran's detailed account of exposure to potassium 
permanganate, yet concluded that the veteran's claimed 
disability was not related to that exposure.

Here, the Board acknowledges the treatise evidence submitted 
by the veteran.  In that regard the Board points out that the 
medical literature documents instances of accidental 
ingestion of one or more tablets of potassium permanganate, 
ingestion with the intent of suicide, or regular inhalation 
exposure in the workplace, resulting in death, and organ 
injuries such as internal burns and gastro-intestinal 
reactions.  

The veteran has not argued, and the evidence does not show, 
incurrence of any skin reaction or internal organ injuries 
resulting contemporary to treatment with potassium 
permanganate either during or subsequent to service.  As set 
out above, he himself limits ingestion to whatever portion of 
the diluted solution remained on his hands after soaking and 
was then transferred via touching his food at mealtime, etc., 
and otherwise argues that the potassium permanganate entered 
his blood stream through open wounds on his feet.  As noted 
by the September 2000 physician, the literature submitted 
does not support the development of Parkinson's 
disease/movement disorder symptoms by virtue of topical 
exposure, even if, as claimed by the veteran, such was of 
longer duration than recommended, or such was not properly 
diluted.  The September 2000 VA examiner indicated that a 
search failed to reveal literature in support of such 
premises.  Moreover, the submitted texts do not show cases of 
the solution entering the blood stream by virtue of remaining 
on the skin and being introduced via contact, or entering 
through wounds.  

Rather, as summarized, the medical treatises show ingestion 
of capsules intended for dissolution, or potassium 
permanganate mistakenly prepared in capsule form.  The Court 
has discussed the probative value of treatise evidence, 
requiring that they be combined with an opinion of an medical 
professional to establish entitlement to benefits.  Sacks v. 
West, 11 Vet. App. 314 (1998); cf. Wallin v. West, 
11 Vet. App. (1998).

The Board continues to note the September 2000 VA examination 
opinion is highly probative in that the examiner had access 
to and noted consideration of both documented occurrences and 
established clinical details, but also noted the veteran's 
specific contentions and either cited supporting or refuting 
evidence in connection with discussion of such.  The examiner 
considered the entire claims folders, to include the 
June/August 1998 VA opinion.  The September 2000 examiner 
also cited scientific and medical literature submitted by the 
veteran and, conducted an additional search for literature 
that might support the veteran's position.  

As discussed above, the September 2000 examiner clearly 
dissociated the veteran's claimed disability from any in-
service head trauma, noting that the nature of the only 
documented in-service head trauma was minimal at most and 
unlikely to have caused the veteran's symptoms.  Such 
conclusion is based on an accurate consideration of the 
medical history and is consistent with several prior 
opinions.  Relevant to permanganate exposure, the September 
2000 examiner noted the first documented exposure in 1960 and 
acknowledged the veteran's complaint of introduction via the 
blood stream due to open wounds.  However, based on 
consideration of the literature and medical evidence the 
examiner concluded it would be no more than speculation to 
find the veteran absorbed enough permanganate through the 
skin to result in or otherwise be connected to Parkinson's 
disease.  The examiner emphasized the poor absorptive 
qualities of potassium permanganate even when ingested, as 
established by medical treatise evidence.  The examiner also 
emphasized the absence of literature showing Parkinson's 
disease from topical-only exposure.  Again, such opinion is 
based on an accurate account of the documented history, and, 
even with consideration of the veteran's claims, provides a 
scientific rationale as to why such exposure would be 
unlikely to result in the veteran's claimed disability.  

As such, and in tandem with other opinions based on an 
accurate history, the Board finds the preponderance of the 
evidence establishes that the veteran's claimed disability 
was neither caused nor worsened by potassium permanganate 
treatment, to include the post-service VA treatment.
ORDER

Service connection for parkinsonism is denied.

Compensation under 38 U.S.C.A. § 1151 for parkinsonism based 
on VA treatment with potassium permanganate is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

